EQUITY-FOR-DEBT EXCHANGE AGREEMENT

 

This Equity-For-Debt Exchange Agreement (the "Agreement") is made and entered
into as of this 15th day of March 2005, by and between Left Right Marketing
Technology, Inc. a Delaware corporation (the "Company") and Matthew Schultz, an
individual (the "Creditor").

 

RECITALS

 

WHEREAS, the Creditor and the Company have agreed to exchange approximately
$420,000 of obligations, (generated from the Company's obligation as lessee and
Creditor as an assignee of Company's lessor), of the Company payables to the
Creditor (the "Obligation") for 42,000,000 shares of restricted common stock of
the Company, on the terms and conditions contained in this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the Recitals and the mutual covenants,
conditions, representations and warranties hereinafter set forth, the parties
agree as follows:

 1. Exchange.

On March 29th, 2005 (or within 2 business days thereof if the transaction cannot
be consummated on the 29th), (i) Creditor will deliver or cause to be delivered
the acknowledgement of satisfaction ("Satisfaction") together with appropriate
transfer documents executed in blank to the Company or deliver or cause to be
delivered the Satisfaction to an account of the trustee, if any, for the
Satisfaction for the benefit of the Company as requested by the Company, and
(ii) the Company will cause to be issued to the Creditor 42 million shares of
common stock of the Company (the "Shares") in the name of the Creditor or in the
name of a custodian or nominee of the Creditor as requested by the Creditor in
exchange for the Satisfaction plus all claims arising out of or relating to the
Satisfaction.

Securities Law Compliance.

This Agreement, the offer, issue, exchange and delivery of the Common Stock
under the circumstances contemplated by this Agreement constitutes or will
constitute, as the case may be, an exempted transaction under the Securities Act
of 1933, as amended and now in effect (the "Act"), and registration of the
Common Stock under the Act is not required. The Company shall make such filings
as may be necessary to comply with the Federal securities laws and the Blue Sky
laws of any state, which filings will be made in a timely manner prior to the
exchange of the Common Stock.

Investment Representations.

Creditor represents and agrees that it is acquiring the Common Stock for its own
account, not as a nominee or agent, for investment and not with a view to or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Act, except pursuant to an effective registration statement
under the Act.

--------------------------------------------------------------------------------

 

Access to Information.

Creditor represents that it has been given full and complete access to the
Company for the purpose of obtaining such information as Creditor or its
qualified representative has reasonably requested in connection with the
decision to exchange the Common Stock. Creditor represents that it has been
afforded the opportunity to ask questions of the officers of the Company
regarding its business prospects and the Common Stock, all as Creditor's
qualified representative has found necessary to make an informed investment
decision to exchange the Satisfaction for the Common Stock.

Accredited Investor.

Creditor is an "accredited investor" as defined in Rule 501(a) under the Act,
and comes within at least one category as set forth in said Rule. Creditor
agrees to furnish any additional information, which the Company deems necessary
in order to verify that Creditor is an accredited investor.

Restrictive Legends.

It is understood that each certificate representing the Common Stock and any
other securities issued in respect of the Common Stock upon any stock split,
stock dividend, conversion, recapitalization, merger or similar event (unless no
longer required in the opinion of counsel for the Company) shall be stamped or
otherwise imprinted with legends substantially in the following form (in
addition to any legend that may now or hereafter be required by applicable state
law):

> > "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"). THE SECURITIES HAVE BEEN
> > ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
> > OTHERWISE DISPOSED OF IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE ACT WITH RESPECT TO SUCH SHARES, OR AN OPINION
> > SATISFACTORY TO THE ISSUER AND ITS COUNSEL TO THE EFFECT THAT REGISTRATION
> > IS NOT REQUIRED UNDER THE ACT."

 7. Closing.

The Closing under this Agreement shall be held on or about March 29, 2005 at the
offices of the Company or at such other time or place as the parties shall
designate. At the Closing, (a) Creditor will deliver the Satisfaction and (b)
the Company will deliver certificates for 42,000,000 shares of restricted common
stock to Creditor:

Entire Agreement; Modification.

This Agreement constitutes the entire, final and complete agreement between
Creditor and the Company and supersedes and replaces all prior or existing
written and oral agreements between Creditor and the Company and may only be
modified in writing by the agreement of all parties.

Applicable Law; Dispute Resolution.

This Agreement shall be governed by and construed in accordance with the law of
the State of Nevada without regard to the conflicts of law provisions thereof.
Any dispute arising under this Agreement shall be settled by binding arbitration
before a single arbitrator under the Commercial Arbitration Rules of the
American Arbitration Association. The arbitrator shall award the prevailing
party its costs and expenses, together with reasonable attorneys' fees
(including the allocable share, if any, of in-house counsel fees) and,
accountants' and expert witness fees, if any. The award of the arbitrator may be
entered in and enforced by any court of competent jurisdiction.

--------------------------------------------------------------------------------

Notice.

Each notice, instruction or other certificate required or permitted by the terms
hereof shall be in writing and shall be communicated by personal delivery, fax
or registered or certified mail, return receipt requested, to the parties hereto
at their respective addresses, or at such other address as any of them may
designate by notice to each of the others.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above mentioned.

 

 

Creditor:  

 Left Right Marketing Technology, Inc.,

 

a Delaware corporation

 

/s/ Matthew Schultz                            

By: /s/ Lawrence S. Schroeder                          

Matthew Schultz  

 Lawrence S. Schroeder, Secretary